Case 1:20-mc-00522-JMS-RT Document 1-1 Filed 11/17/20 Page 1 of 2            PageID #: 6




 CULPEPPER IP, LLLC
 Kerry S. Culpepper, Bar No. 9837
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawai’i 96740
 Telephone: (808) 464-4047
 Facsimile: (202) 204-5181
 E-Mail:     kculpepper@culpepperip.com

                       UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

                                         )
 In re Subpoena to                       )     1:20-mc-522
                                         )
 Sharktech, Inc.                         )

                DECLARATION PURSUANT TO 17 U.S.C. 512(h)

       KERRY S. CULPEPPER, hereby declares under penalty of law that the

 following is true and correct:

       1.     I am an attorney licensed to practice law in Hawai’i and represent Eve

 Nevada, LLC, the owner of the copyright in the motion picture Ava.

       2.     This declaration is made in support of the accompanying subpoena,

 pursuant to 17 USC 512(h)(2)(C).

       3.     The purpose of the accompanying Subpoena is to obtain the identities

 of the alleged copyright infringers, namely the individuals who are promoting and/or

 distributing the torrent files of the motion picture on the YTS website for the purpose

 of infringing copyright protected content. The information obtained will be used

 only for the purpose of protecting the rights granted to the copyright owner.

 20-023W
Case 1:20-mc-00522-JMS-RT Document 1-1 Filed 11/17/20 Page 2 of 2          PageID #: 7




      I declare under penalty of perjury that the foregoing is true and correct.


      DATED: Kailua-Kona, Hawaii, November 17, 2020.

                                CULPEPPER IP, LLLC


                                /s/ Kerry S. Culpepper
                                Kerry S. Culpepper

                                Attorney for Owner/Requestor




                                          2
 20-023W
